771 So. 2d 1122 (2000)
Ex parte Michael Brandon SAMRA.
In re Michael Brandon Samra
v.
State of Alabama.
1982032 and 1982042.
Supreme Court of Alabama.
March 3, 2000.
Rehearing Denied May 5, 2000.
Richard W. Bell, Birmingham; and Richard W. Vickers, Pelham; and John H. Wiley III, Birmingham, for petitioner.
Bill Pryor, atty gen., and J. Clayton Crenshaw, asst. atty. gen., for respondent.
HOUSTON, Justice.
The defendant, Michael Brandon Samra, was convicted of capital murder for the killings of Randy Gerald Duke, Dedra Mims Hunt, Chelisa Nicole Hunt, and Chelsea Marie Hunt. The murders were made capital because they were committed by one act or pursuant to one scheme or course of conduct. See Ala.Code 1975, § 13A-5-40(a)(10). The jury unanimously recommended that the defendant be sentenced to death. The trial court accepted the jury's recommendation and sentenced the defendant to death. The Court of Criminal Appeals unanimously affirmed both the conviction and the sentence. See Samra v. State, 771 So. 2d 1108 (Ala.Crim. App.1999). The defendant filed two petitions for the writ of certiorari, which we granted pursuant to Rule 39(c), Ala. R.App. P.
We have carefully read and considered the briefs and the arguments of counsel, and we have searched the record for any plain error. Rule 39(k), Ala. R.App. P. We have found no error in either the guilt phase of the trial or the sentencing phase of the trial that adversely affected the defendant's rights. Furthermore, we conclude that the trial court's findings concerning the aggravating and mitigating circumstances were supported by the evidence and that the death sentence was proper under the circumstances. Ala. Code 1975, § 13A-5-53(a) and (b). The judgment of the Court of Criminal Appeals is affirmed.[1]
AFFIRMED.
HOOPER, C.J., and MADDOX, COOK, SEE, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.
NOTES
[1]  We note that we do not necessarily approve of the following statement in the opinion of the Court of Criminal Appeals:

"`There is irony in a convicted murderer's contending on appeal that pictures of the corpse of his victim might have inflamed the jury. That risk "comes with the territory."'"
771 So.2d at 1118. The purpose of appellate review of a criminal case is to determine whether the defendant received a fair trial. This statement appearing in the opinion of the Court of Criminal Appeals seems to assume the very proposition challenged by a defendant on appealthe validity of his or her conviction.